Case 3:20-cv-11557-RHC-EAS ECF No. 14 filed 07/29/20               PageID.75     Page 1 of 3



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

JAMES RUSSELL TACKER,

       Plaintiff,

v.                                                       Case No. 20-11557

GENERAL MOTORS, LLC, and
JOHN DOES 1-4,

     Defendants.
__________________________________/

OPINION AND ORDER GRANTING PLAINTIFF’S MOTION TO AMEND COMPLAINT,
 TERMINATING AS MOOT DEFENDANT’S MOTION TO DISMISS, AND DIRECTING
               COUNSEL TO FILE A JOINT MEMORANDUM

       Plaintiff James Russell Tacker brings this action for strict liability, breach of

implied warranty of merchantability, failure to warn, and negligence. (ECF No. 1,

PageID.8-13.) Plaintiff allegedly suffered severe injuries as a result of an accident that

occurred when he was driving an automobile designed, manufactured, and distributed

by Defendants General Motors, LLC, (“GM”) and John Does 1-4. (Id., PageID.7-9, ¶¶ 3,

7, 9.) The case was filed in the United States District Court for the Eastern District of

Arkansas, and transferred here. (ECF No. 2.)

       On June 18, 2020, Defendant GM filed a motion to dismiss Plaintiff’s failure to

warn claim. (ECF No. 7, PageID.40-43.) In response, Plaintiff “agrees to voluntarily

dismiss his post-sale failure to warn claim.” (ECF No. 10, PageID.47-48, ¶¶ 2-3.) The

same day he filed this response, Plaintiff moved to amend his complaint. (ECF No. 11.)

The proposed amended complaint does not contain a failure to warn claim and makes

various alterations to the alleged facts and remaining claims. (Id., PageID.52, ¶¶ 4-11.)
Case 3:20-cv-11557-RHC-EAS ECF No. 14 filed 07/29/20                PageID.76     Page 2 of 3



       Under Federal Rule of Civil Procedure 15(a)(1), a plaintiff may amend his

complaint as a matter of right within twenty-one days of service of an answer or “a

motion under Rule 12(b), (e), or (f), whichever is earlier.” However, once twenty-one

days have passed, a plaintiff may amend his complaint “only with the opposing party’s

written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). Consistent with the liberal

pleading standards of federal court, Rule 15(a)(2) directs the court to “freely give leave

[to amend] when justice so requires.” Id.; see 6 Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 1473 (3d ed. 1998). “In the absence of any apparent

or declared reason—such as undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, futility of

amendment, etc.—the leave sought should, as the rules require, be ‘freely given.’”

Foman v. Davis, 371 U.S. 178, 182 (1962).

       Plaintiff does not claim to have a right to amend his complaint and instead seeks

court approval “pursuant to Federal Rule of Civil Procedure 15(a)(2).” (ECF No. 11,

PageID.51.)

       This case began only in March 2020 and discovery has not formally commenced.

(ECF No. 1, PageID.7.) There has been no undue delay. Foman, 371 U.S. at 182.

Further, no arguments have been presented that accepting the proposed amendments

would result in prejudice. Id. Defendant GM itself moves to dismiss the claim and no

Defendant provided comment or a response to Plaintiff’s motion to amend within the

time to file a response brief. (ECF No. 7.) The court will grant Plaintiff leave to file an

amended complaint. Fed. R. Civ. P. 15(a)(2).



                                               2
Case 3:20-cv-11557-RHC-EAS ECF No. 14 filed 07/29/20                     PageID.77   Page 3 of 3



        Worth mentioning is that neither Defendant GM’s motion to dismiss in part, nor

Plaintiff’s motion to amend, was presented with any indication that the moving party had

sought concurrence from the non-moving party(ies) which, if granted, would obviate the

need for briefing. E.D. Mich. L.R. 7.1(a). Given Plaintiff’s speedy concession of the

motion to dismiss, and Defendants’ silence in response to the motion to amend, the

court discerns that some unnecessary costs may have been rung up.

        To reinforce the need for 7.1(a) procedures, Counsel will please acknowledge in

a very brief memorandum to be filed forthwith that he or she has read this caution and

will take pains to attend to the 7.1(a) requirement in any future motion practice.

Accordingly,

        IT IS ORDERED that Plaintiff’s unopposed “Motion to Amend . . . Complaint”

(ECF No. 11) is GRANTED.

        IT IS FURTHER ORDERED that Defendant’s “Motion to Dismiss” (ECF No. 7) is

TERMINATED AS MOOT.

        Finally, IT IS ORDERED that counsel are DIRECTED to file a joint memorandum

acknowledging Local Rule 7.1(a) requirements by August 5, 2020.

                                                           s/Robert H. Cleland                 /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: July 29, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, July 29, 2020, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                      /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C1 ORDERS\20-
11557.TACKER.MotiontoAmendComplaintandMotiontoDismiss.RMK.RHC.4.docx




                                                      3
